Exhibit 99.1 PRESS RELEASE Bonso Electronics Reports Half Year Results HONG KONG, Jan. 10, 2011 (Globe Newswire) Bonso Electronics International, Inc. (NASDAQ: BNSO) today reported its financial results for the six-month period ended September 30, 2010. Bonso reported a net income for the six-month period ended September 30, 2010 of $0.27 million or $0.05 basic and diluted earnings per share, as compared to a net loss of $0.97 million or $0.19 basic and diluted loss per share posted during the six-month period ended September 30, 2009.Net sales for the six-month period ended September 30, 2010 increased 11% to $16.5 million from $14.9 million for the six-month period ended September 30, 2009. Mr. Anthony So, President and CEO stated: “I am pleased to report that the revenue for sensor based products grew by 17% during the six-month period ended September 30, 2010, as compared to the same period last year.As a result, our overall revenue grew by 11%, which resulted in a net gain of $0.27 million.We expect the demand for our products will continue to grow, and believe that we will be utilizing the increased production capacity with the manufacturing facility of our new factory in the second half of calendar year 2011.” About Bonso Electronics Bonso Electronics designs, develops, manufactures, assembles and markets a comprehensive line of electronic scales, weighing instruments, health care products and telecommunications products. Bonso products are manufactured in the People's Republic of China for customers primarily located in North America and Europe. Company services include product design and prototyping, production tooling, procurement of components, total quality management, and just-in-time delivery. Bonso also independently designs and develops electronic products for private label markets. For further information, visit the company's web site at http://www.bonso.com. This news release includes forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended. Forward looking statements may be identified by such words or phrases as ``should,'' ``intends,'' ``is subject to,'' ``expects,'' ``will,'' ``continue,'' ``anticipate,'' ``estimated,'' ``projected,'' ``may,'' `` I or we believe,'' ``future prospects,'' or similar expressions. Forward-looking statements made in this press release, which relate to the reduction of losses and a positive impact upon our future operations as a result of the sale of assets involve known and unknown risks and uncertainties that may cause the actual results to differ materially from those expected and stated in this announcement. We undertake no obligation to update “forward-looking” statements. 1 Tables to Follow – Consolidated Balance Sheets (Expressed in United States Dollars) September 30 March 31 $ $ (unaudited) (audited) Assets Current assets Cash and cash equivalents Trade receivables, net Inventories Income tax recoverable Other receivables, deposits and prepayments Current assets of discontinued operations Total current assets Deferred income tax assets - - Goodwill - - Brand name and other intangible assets, net Property, plant and equipment Buildings Construction-in-progress Plant and machinery Furniture, fixtures and equipment Motor vehicles Less: accumulated depreciation and impairment ) ) Property, plant and equipment, net Total assets Current liabilities Bank overdrafts – secured - Notes payable Accounts payable Accrued charges and deposits Income tax liabilities Current portion of capital lease obligations - Current liabilities of discontinued operations Total current liabilities 2 Income tax liabilities Deferred income tax liabilities Stockholders’ equity Common stock par value $0.003 per share - authorized shares - 23,333,334 - issued shares: 2009 and 2010 - 5,577,639, outstanding shares: 2009 and 2010 – 5,246,903 shares Additional paid-in capital Treasury stock at cost: 2009 and 2010 - 330,736 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total liabilities and stockholders’ equity 3 Consolidated Statements of Operations and Comprehensive Loss (Expressed in United States Dollars) Six months ended September 30, $ $ (unaudited) (unaudited) Net sales Cost of sales ) ) Gross profit Selling expenses ) ) Salaries and related costs ) ) Research and development expenses ) ) Administration and general expenses ) ) Income / (loss) from operations ) Interest income Interest expenses ) ) Foreign exchange loss ) ) Other income Gain / (loss) from continuing operations ) Loss from discontinued operations, net of tax - ) Net income / (loss) ) Other comprehensive income, net of tax: Foreign currency translation adjustments, net of tax ) Comprehensive loss ) Loss per share Weighted average number of shares outstanding - basic and diluted -Continuing operations ) -Discontinued operations ) ) The diluted net loss per share was the same as the basic net loss per share for the six-month period ended September 30, 2009 and 2010 as all potential ordinary shares including the stock options and warrants are anti-dilutive and are therefore excluded from the computation of diluted net loss per share. 4 For more information please contact: Albert So Chief Financial Officer and Secretary Tel: Fax: SOURCE Bonso Electronics 5
